 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   LAKESHA S. HARRISON,               )       NO. ED CV 18-81-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )       MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18                                   PROCEEDINGS

19

20        Plaintiff filed a complaint on January 11, 2018, seeking review

21   of the Commissioner’s denial of disability benefits.      The parties

22   filed a consent to proceed before a United States Magistrate Judge on

23   August 27, 2018.    Plaintiff filed a motion for summary judgment on

24   August 27, 2018.    Defendant filed a motion for summary judgment on

25   September 26, 2018.    Plaintiff filed a reply to Defendant’s motion for

26   summary judgment on October 10, 2018.    The Court has taken the motions

27   under submission without oral argument.       See L.R. 7-15; “Order,” filed

28   January 17, 2018.
 1                                      BACKGROUND

 2

 3          Plaintiff, a former cashier, asserts disability since January 31,

 4   2010, based on a combination of alleged physical and mental

 5   impairments (Administrative Record (“A.R.”) 24, 167-73, 188-89).      In a

 6   prior decision, an Administrative Law Judge (“ALJ”) found Plaintiff

 7   had severe physical impairments (i.e., degenerative disc disease of

 8   the cervical spine, Tietze’s syndrome,1 migraine headaches and asthma)

 9   that restrict Plaintiff to a limited range of light work not requiring

10   more than occasional reaching above the shoulder bilaterally (A.R. 26-

11   27).       In denying benefits, the ALJ found that Plaintiff could perform

12   her past relevant work as a cashier “as generally performed” (A.R. 32

13   (adopting vocational expert testimony at A.R. 57-60)).      The Appeals

14   Council denied review (A.R. 1-3).

15

16          This Court then remanded Plaintiff’s claim for further

17   administrative proceedings.      See A.R. 860-74 (Memorandum Opinion and

18   Order of Remand and Judgment in Harrison v. Colvin, ED CV 15-1362-E).

19   The Court found that substantial evidence did not support the ALJ’s

20   conclusion Plaintiff could perform her past relevant work.      The Court

21   observed that the Dictionary of Occupational Titles (“DOT”) provides

22   that the job of “cashier II” (DOT 211.462-010) requires “reaching”

23   “frequently,” which arguably conflicted with the ALJ’s limitation of

24
            1
25             Tietze’s syndrome, which is also called
     costochondritis, is a condition of unknown origin that is
26   characterized by inflammation of the costochondral (rib)
     cartilage. See Definitions of “Tietze’s syndrome” and
27   “costochondral,” available online at http://merriam-
     webster.com/medical/Tietze’s_syndrome and http://merriam-
28   webster.com/medical/costochondral (last visited Oct. 17, 2018).

                                            2
 1   Plaintiff to no more than occasional overhead reaching.   The Court

 2   ruled that, before the ALJ could rely on the vocational expert’s

 3   testimony in apparent conflict with the DOT, the ALJ was required to

 4   resolve the apparent conflict.    See A.R. 863-70 (citing, inter alia,

 5   Social Security Ruling 00-4p).2   The Court did not reach any other

 6   issue raised except to determine that reversal with a directive for

 7   the immediate payment of benefits would not have been appropriate

 8   (A.R. 873, n.7).

 9

10        The Appeals Council subsequently vacated the Commissioner’s final

11   decision and remanded the case to a new ALJ for proceedings consistent

12   with this Court’s prior order (A.R. 825).   The Appeals Council

13   authorized the ALJ to “offer [Plaintiff] the opportunity for a

14   hearing, take any further action needed to complete the administrative

15   record and issue a new decision” (A.R. 825).

16

17        On remand, a new ALJ reviewed the record and heard testimony from

18   Plaintiff and a vocational expert (A.R. 780-90, 797-822).3   The ALJ

19   found Plaintiff suffers from severe cervical degenerative disc

20
          2
21             At the time of this ruling, the Court did not have the
     benefit of the Ninth Circuit’s decision in Gutierrez v. Colvin,
22   844 F.3d 804, 808 (9th Cir. 2016). In that decision, the Ninth
     Circuit ruled that there was no “apparent or obvious conflict”
23   between the DOT and a vocational expert’s testimony that a
     claimant who could not reach overheard with her right arm
24
     nevertheless could perform work as a cashier.
25        3
               At the outset of the hearing, the ALJ advised, without
26   objection: “We’re going to start fresh. I’m not bound by any
     determinations that were made before. I’ll be making an
27   independent decision in your case.” See A.R. 799; see also A.R.
     983-85 (Plaintiff’s letter brief submitted to the new ALJ before
28   the hearing acknowledging that review would be de novo).

                                         3
 1   disease, left shoulder impingement syndrome, migraine headaches and

 2   asthma, which restrict Plaintiff to a limited range of light work with

 3   no reaching limitations (A.R. 782, 785).4   The ALJ relied on

 4   vocational expert testimony to find Plaintiff capable of performing

 5   her past relevant work as a cashier as generally performed (A.R. 790

 6   (adopting vocational expert testimony at A.R. 816-17)).   The ALJ

 7   stated that there now was no conflict with the DOT because “a

 8   reassessment of the entire medical record supports the current

 9   residual functional capacity” (A.R. 790).

10

11          Plaintiff submitted “exceptions,” arguing to the Appeals Council,

12   inter alia, that the ALJ assertedly violated the mandate by revisiting

13   the issue of Plaintiff’s residual functional capacity (A.R. 957-60).

14   The Appeals Council considered the exceptions but denied review,

15   finding: (1) the prior decision had been vacated and the ALJ gave

16   adequate rationale for the new residual functional capacity

17   assessment; and (2) any error was harmless because the vocational

18   expert opined that a person limited to occasional overhead reaching

19   could still work as a cashier based on the expert’s experience,

20   asserting that the DOT does not address overhead reaching (A.R. 770-

21   75).

22

23          Plaintiff now contends that: (1) the ALJ erred by not following

24   the rule of mandate and/or law of the case; and (2) the ALJ otherwise

25   erred in evaluating the medical evidence and Plaintiff’s subjective

26   complaints.

27
            4
               The new ALJ found Plaintiff’s Tietze’s syndrome to be
28   nonsevere (A.R. 783).

                                         4
 1                              STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.    See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.   But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                        5
 1                                    DISCUSSION

 2

 3         After consideration of the record as a whole, Defendant’s motion

 4   is granted and Plaintiff’s motion is denied.   The Administration’s

 5   findings are supported by substantial evidence and are free from

 6   material5 legal error.   Plaintiff’s contrary arguments are unavailing.

 7

 8   I.    The ALJ Did Not Materially Violate the Doctrine of Law of the

 9         Case or the Rule of Mandate.

10

11         “[B]oth the law of the case doctrine and the rule of mandate

12   apply in the social security context.”    Stacy v. Colvin, 825 F.3d 563,

13   567 (9th Cir. 2016) (“Stacy”).    The law of the case doctrine sometimes

14   prevents a court from considering an issue that has already been

15   decided by the same court, or by a higher court, in the same case.

16   Id.

17

18         The legal effect of the doctrine of the law of the case

19         depends upon whether the earlier ruling was made by a trial

20         court [or in the Social Security context, an ALJ] or an

21         appellate court [or in the Social Security context, a

22         district court].   All rulings of a trial court are subject

23         to revision at any time before the entry of judgment.   A

24         trial court may not, however, reconsider a question decided

25

26
           5
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                          6
 1         by an appellate court.

 2

 3   United States v. Houser, 804 F.2d 565, 567 (9th Cir. 1986) (emphasis

 4   original; citation and internal quotation marks omitted).

 5

 6         Application of the doctrine is discretionary.    See United States

 7   v. Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir. 2000).     The

 8   doctrine, which “is concerned primarily with efficiency,” “should not

 9   be applied when the evidence on remand is substantially different,

10   when the controlling law has changed, or when applying the doctrine

11   would be unjust.”    Stacy, 825 F.3d at 567 (citation omitted).

12

13         In Stacy, the Ninth Circuit observed that there had been two

14   prior findings by ALJs that the claimant could not perform his past

15   relevant work.   Id.   In dicta, the Ninth Circuit stated, “this is

16   typically the type of determination that should not be reconsidered

17   under the law of the case doctrine.”    Id.   The Ninth Circuit observed,

18   however, that the ALJ properly had considered new evidence on remand.

19   Id.   For this reason, the Ninth Circuit held that the district court

20   had not abused its discretion in declining to apply the doctrine of

21   law of the case.    Id.

22

23         Similarly, in the present case, there was new evidence before the

24   ALJ on remand, including medical records post-dating the prior

25   administrative decision (A.R. 989-1040).      The ALJ was entitled to

26   reevaluate Plaintiff’s residual functional capacity in light of the

27   new evidence.    See, e.g., Celedon v. Berryhill, 2017 WL 3284519, at *5

28   (E.D. Cal. Aug. 2, 2017), appeal filed, No. 17-16979 (9th Cir. Oct. 2,

                                         7
 1   2017) (similarly applying Stacy to find law of the case did not

 2   preclude reevaluation of claimant’s residual functional capacity given

 3   new evidence before the ALJ on remand); Belmontes v. Berryhill, 2017

 4   WL 1166275, at *7-8 (E.D. Cal. Mar. 28, 2017) (same).

 5

 6        Additionally, in both the prior action and in these proceedings,

 7   Plaintiff has challenged the ALJs’ review of the medical record and

 8   adverse credibility determinations, which had informed both ALJs’ Step

 9   2 (severity) and Step 3 (residual functional capacity) determinations.

10   See Docket No. 16 in Harrison v. Colvin, ED CV 15-1362(E) (Plaintiff’s

11   motion for summary judgment); Plaintiff’s Motion, pp. 6-10.   In

12   previously remanding the matter, the Court chose not to reach these

13   other issues except insofar as to determine that reversal for the

14   payment of benefits was not warranted. See A.R. 863-73 & n.7.    The

15   Court’s mandate did not expressly or impliedly resolve any issues

16   concerning the prior ALJ’s Step 2 or Step 3 determinations.   For these

17   reasons as well, the doctrine of law of the case does not here apply.

18   See Stacy, 825 F.3d at 567; see also Whaley v. Colvin, 2013 WL

19   1855840, at *14 (C.D. Cal. Apr. 30, 2013) (finding the law of the case

20   doctrine would not prohibit an ALJ from reconsidering claimant’s

21   residual functional capacity on remand, where court remanded on Step 5

22   issue and did not specifically preclude the ALJ from reconsidering

23   claimant’s residual functional capacity but rather allowed the ALJ to

24   “otherwise re-evaluate his decision”); compare Hall v. City of Los

25   Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012) (issues decided by

26   necessary implication may invoke the law of the case doctrine); Ischay

27   v. Barnhart, 383 F. Supp. 2d 1199, 1217-19 (C.D. Cal. 2005) (finding

28   law of the case precluded ALJ from revisiting any other issues where

                                       8
 1   court’s remand only authorized ALJ to take additional evidence to

 2   determine Step 5 issue and impliedly affirmed ALJ’s findings at

 3   earlier steps).

 4

 5        The rule of mandate generally provides that a trial court

 6   receiving the mandate of an appellate court cannot vary or examine

 7   that mandate for any purpose other than executing it.   Stacy, 825 F.3d

 8   at 568.   In the Social Security context, “[d]eviation from the court’s

 9   remand order in the subsequent administrative proceedings is itself

10   legal error, subject to reversal on further judicial review.”

11   Sullivan v. Hudson, 490 U.S. 877, 886 (1989) (citations omitted).

12   However, the Administration may “decide anything not foreclosed by the

13   mandate.”   Stacy, 825 F.3d at 568 (citation omitted); see also United

14   States v. Cote, 51 F.3d 178, 181-82 (9th Cir. 1995) (“the lower court

15   may consider and decide any matters left open by the mandate of the

16   court”) (citations and internal brackets omitted).

17

18        As explained herein, the Court’s remand order did not expressly

19   or impliedly restrict the ALJ to only a “Step 4” or “Step 5” analysis.

20   Hence, the ALJ did not violate the rule of mandate by issuing a new

21   decision addressing other steps in the disability evaluation process.

22   See Stacy, 825 F.3d at 568 (noting that remand orders must be read

23   “holistically”); compare Cameron v. Berryhill, 2018 WL 4776075, at *4

24   (C.D. Cal. Oct. 1, 2018) (finding that ALJ erred in reconsidering on

25   remand earlier steps in the disability evaluation process and reaching

26   different limitations than a prior ALJ found to exist; the order of

27   remand had instructed the ALJ to determine at Step 4 whether the

28   claimant was capable of performing his past relevant work given his

                                        9
 1   limitations and specifically directed that “[n]othing in this decision

 2   is intended to disturb the ALJ’s [residual functional capacity]

 3   assessment”).   While the ALJ effectively mooted the specific issue on

 4   which the Court previously remanded the present case, nothing in the

 5   Court’s remand order prevented the ALJ from doing so.

 6

 7        In any event, even if the ALJ erred by altering the residual

 8   functional capacity assessment on remand, the error was harmless.    See

 9   Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (error is

10   harmless when it is “inconsequential to the ultimate nondisability

11   determination”) (citation and internal quotations omitted).   During

12   the most recent hearing, Plaintiff’s counsel presented the vocational

13   expert with a hypothetical question encompassing the residual

14   functional capacity the former ALJ found to exist, and the vocational

15   expert testified that a claimant with that capacity would be able to

16   perform Plaintiff’s past relevant work as a cashier, clarifying that

17   the DOT does not address overhead reaching and that the expert was

18   relying on other sources for her opinion (A.R. 816-17, 819-20).6    The

19
          6
               Counsel questioned the expert as follows:
20

21        Q.   If we added to the hypothetical [for light work] the
               additional imitation of only overhead reaching
22             bilaterally on an occasional basis, would the claimant
               be able to perform her past relevant work?
23
          A.   The DOT does not address overhead reaching, but the
24             master description as well as my experience in seeing
25             this work performed in different settings, I do not
               believe that it would exclude occasional overhead
26             [reaching] as a cashier.

27        Q.   Okay.
28                                                            (continued...)

                                        10
 1   vocational expert’s testimony that Plaintiff could perform her past

 2   relevant work with the limitations the former ALJ found to exist

 3   plainly was within the scope of this Court’s mandate.    The vocational

 4   expert provided a sufficient explanation for her opinion to satisfy

 5   the Court’s concern with the basis for the former ALJ’s Step 4

 6   determination.     See Social Security Ruling 00-4p (an ALJ “must elicit

 7   a reasonable explanation for [any] conflict [with the DOT] before

 8   relying on [vocational expert] evidence to support a determination or

 9   decision about whether a claimant is disabled”);7 Massachi v. Astrue,

10   486 F.3d 1149, 1152-54 & n.19 (9th Cir. 2007) (discussing same); see

11   also Gilreath v. Berryhill, 2017 WL 4564707, at *6-7 (C.D. Cal.

12   Oct. 10, 2017) (finding harmless ALJ’s error in addressing issues

13   outside the scope of mandate because the ALJ clarified with the

14   vocational expert the issue identified on remand (i.e., whether the

15   claimant could perform other work existing in the national economy

16   ///

17   ///

18   ///

19   ///

20
           6
21          (...continued)
           ALJ: Okay. So you just said it would not preclude the work?
22
           A.   Correct.
23
           Q.   Okay.
24

25         A.   Would be able to perform.

26   (A.R. 819-20).
           7
27             Social Security Rulings (“SSRs”) are binding on the
     Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
28   (9th Cir. 1990).

                                          11
 1   consistent with the DOT)).8

 2

 3   II.   Substantial Evidence Supports the Conclusion that Plaintiff Can

 4         Work.

 5

 6         Substantial evidence supports the administrative conclusion that

 7   Plaintiff can work.    In particular, consultative examiners and state

 8   agency physicians opined that Plaintiff has fewer limitations than the

 9   ALJ found to exist.

10

11         Consultative examiner, Dr. Bryan To, prepared an internal

12   medicine evaluation dated March 10, 2010 (A.R. 461-66).    Dr. To

13   reviewed a CT scan showing degenerative disc disease at C5-C6 (A.R.

14   461).     Plaintiff reportedly complained of: (1) migraine headaches

15   three times a week lasting four hours with medication; (2) atypical

16   chest pain (which she said was costochondritis), aggravated by moving

17   her shoulders and arms; (3) back pain radiating up to her neck and

18   down to her legs, aggravated by sitting for one hour and standing and

19   walking for 30 minutes; (4) multiple joint pains with stiffness in her

20   neck, shoulders, wrists, hands, hips, knees, ankles and feet; and

21   (5) a history of anxiety and insomnia (A.R. 461-62).    On examination,

22   Plaintiff reportedly had lesser grip strength in the left (non-

23   dominant) hand, complaints of range of motion pain in her joints, but

24

25         8
               Additionally, as previously noted, the Ninth Circuit
26   subsequently ruled that there was no “apparent or obvious
     conflict” between the DOT and a vocational expert’s testimony
27   that a claimant who could not reach overhead with her right arm
     nevertheless could perform work as a cashier. See Gutierrez v.
28   Colvin, 844 F.3d 804, 808 (9th Cir. 2016).

                                          12
 1   no other abnormal findings (A.R. 462-64).    Dr. To diagnosed migraine

 2   headaches, atypical chest pain probably secondary to costochondritis,

 3   back pain, multiple joint pain, anxiety and insomnia, all per

 4   Plaintiff’s report (A.R. 464).    Dr. To opined that Plaintiff would be

 5   capable of performing medium work with frequent walking on uneven

 6   terrain, climbing ladders, working with heights, bending, kneeling,

 7   stooping, crawling, and crouching, and preclusion from working with

 8   heavy and moving machinery (A.R. 465).9

 9

10        Another consultative examiner, Dr. Ann Tat Hoang, prepared a

11   complete orthopedic consultation dated July 15, 2013 (A.R. 755-59).

12   Plaintiff reportedly complained of: (1) neck pain worsened by sitting,

13   standing and lying down; (2) numbness in the right forearm and right

14   hand; (3) constant, sharp and throbbing low back pain worsened by

15   sitting, standing, walking, bending and lifting; and (4) left shoulder

16   and chest pain (A.R. 755).    Dr. Hoang stated that x-rays of the neck

17   and back showed moderate degenerative disc disease at C4-C5 and C5-C6

18   with reversal of the normal lordotic curve, and that Plaintiff had

19   been prescribed pain medication and some physical therapy (A.R. 755,

20   758).    On examination, Plaintiff reportedly had tenderness on

21   palpation of the cervical spine, tenderness over L5-S1, reported pain

22   deep within the left shoulder but with negative test results, full

23   range of motion, and no other abnormal findings (A.R. 756-58).    Dr.

24   Hoang diagnosed arthritis and opined that Plaintiff could:

25

26
          9
               State agency physician Dr. J. Hartman prepared a
27   Physical Residual Functional Capacity Assessment form dated
     March 18, 2010, opining that Plaintiff could perform medium work
28   with no manipulative limitations (A.R. 471-75).

                                         13
 1   (1) occasionally lift and carry up to 50 pounds and frequently lift

 2   and carry up to 20 pounds; (2) sit, stand or walk for four hours at a

 3   time and for six hours in an eight-hour workday; (3) “continuously”

 4   (over 2/3 of the time) use her hands, and “frequently” (1/3 to 2/3 of

 5   the time) use her feet for operating foot controls; (4) occasionally

 6   crouch and frequently perform other postural activities; (5) never

 7   work at unprotected heights, occasionally work in extreme cold and

 8   heat, and frequently work in other environmental conditions; and

 9   (6) work with moderate noise (A.R. 758, 760-65).

10

11        The opinions of Dr. To and Dr. Hoang, which found lesser physical

12   limitations than the ALJ found to exist, constitute substantial

13   evidence supporting the ALJ’s non-disability determination.   See Orn

14   v. Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007) (where an examining

15   physician provides “independent clinical findings that differ from

16   findings of the treating physician, such findings are ‘substantial

17   evidence’” to support a disability determination) (citations and

18   internal quotations omitted).

19

20        Another consultative examiner, Dr. Earnest Bagner, III, prepared

21   a complete psychiatric evaluation for Plaintiff dated March 14, 2010

22   (A.R. 467-70).   Plaintiff reportedly complained of anxiety, crying

23   spells, trouble sleeping, paranoia, migraine headaches, depression,

24   and difficulty with concentration and memory (A.R. 467).   Plaintiff

25   was not then seeing a psychiatrist or counselor or taking any

26   psychiatric medications (A.R. 467-68).   On examination, Plaintiff

27   reported feeling depressed and had a tearful affect, moderately

28   decreased speech and “tight” thought processes, with no other

                                        14
 1   abnormalities (A.R. 468-69).   Dr. Bagner diagnosed depressive disorder

 2   (not otherwise specified) with a note to rule out PTSD (Post Traumatic

 3   Stress Disorder), and assigned a Global Assessment of Functioning

 4   (“GAF”) score of 65 (A.R. 469-70).    See American Psychological

 5   Association, Diagnostic and Statistical Manual of Mental Disorders

 6   (“DSM-IV-TR”) 34 (4th Ed. 2000).10    Dr. Bagner opined that Plaintiff

 7   would have: (1) no limitations completing simple tasks; (2) mild

 8   limitations interacting with supervisors, peers and the public;

 9   (3) mild limitations maintaining concentration and attention; and

10   (4) mild to moderate limitations handling normal work stresses,

11   completing complex tasks, and completing a normal work week without

12   interruption (A.R. 470).   However, Dr. Bagner also opined that, with

13   psychiatric treatment, Plaintiff should be “significantly” better in

14   less than six months (A.R. 470).11

15

16        Another consultative examiner, Dr. Thaworn Rathana-Nakintara,

17   prepared a complete psychiatric evaluation dated April 1, 2012 (A.R.

18
          10
               A GAF of 61-70 indicates “[s]ome mild symptoms (e.g.,
19   depressed mood and mild insomnia) OR some difficulty in social,
     occupational, or school functioning (e.g., occasional truancy, or
20
     theft within the household), but generally functioning pretty
21   well, has some meaningful interpersonal relationships.” See DSM-
     IV-TR, p. 34.
22
          11
               State agency physician Dr. H. Skopec prepared a
23   Psychiatric Review Technique form dated April 2, 2010 (A.R. 478-
     88). Dr. Skopec opined that Plaintiff’s mental impairments are
24   not severe, and assessed only mild limitations in activities of
25   daily living, maintaining social functioning, and in maintaining
     concentration, persistence and pace, with no episodes of
26   decompensation (A.R. 478-88). Dr. Skopec stated that it appeared
     Plaintiff’s psychiatric symptoms “do not significantly decrease”
27   her “ability to function” (A.R. 488). In July of 2010, Dr. M.
     Bayar, another state agency physician, reviewed the record and
28   agreed with Dr. Skopec’s findings (A.R. 493-94).

                                          15
 1   666-70).   Plaintiff reportedly complained of anxiety attacks, shaking,

 2   crying, nervousness, depression, insomnia, and absent mindedness (A.R.

 3   666).   Plaintiff reported that she had completed two years of

 4   treatment with a therapist and that she was feeling better, not

 5   depressed or anxious, and also reported that she then was taking Paxil

 6   prescribed by her family physician (A.R. 666-67).   Plaintiff claimed

 7   she had headaches most of the time, as well as pain in her shoulder

 8   and neck (A.R. 667).    Mental status examination produced no abnormal

 9   findings (A.R. 668-69).   Dr. Rathana-Nakintara diagnosed adjustment

10   disorder with mixed anxiety and depressed mood and assigned a GAF of

11   70 (A.R. 669).   Dr. Rathana-Nakintara opined that Plaintiff would have

12   no work-related psychiatric limitations, stated that Plaintiff was

13   adhering and responding well to treatment and gave Plaintiff a good

14   prognosis (A.R. 669).

15

16        The opinions of Dr. Bagner and Dr. Rathana-Nakintara, which found

17   that Plaintiff would have no psychologically-based work limitations or

18   that any limitations would be “significantly better” in less than six

19   months with treatment, support the ALJ’s non-disability determination.

20   Orn v. Astrue, 495 F.3d at 631-32.

21

22        State agency physicians reviewing Plaintiff’s claim in 2013

23   opined that Plaintiff retained a residual functional capacity for

24   light work consistent with the capacity the ALJ found to exist.    See

25   A.R. 87-88, 98-100.    These non-examining opinions, along with those of

26   the state agency physicians from 2010 (A.R. 471-75, 477-88, 493-94),

27   provide further substantial evidence supporting the ALJ’s decision.

28   See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995) (where the

                                          16
 1   opinions of non-examining physicians do not contradict “all other

 2   evidence in the record” an ALJ properly may rely on these opinions);

 3   Curry v. Sullivan, 925 F.2d 1127, 1130 n.2 (9th Cir. 1990) (same).

 4

 5         To the extent the evidence of record is conflicting, the ALJ

 6   properly resolved the conflicts.   See Treichler v. Commissioner, 775

 7   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

 8   resolve conflicts and ambiguities in the record); Andrews v. Shalala,

 9   53 F.3d at 1039-40 (court must uphold the administrative decision when

10   the evidence “is susceptible to more than one rational

11   interpretation”).

12

13         The vocational expert testified that a person with the residual

14   functional capacity the ALJ found to exist could perform Plaintiff’s

15   past relevant work as generally performed (A.R. 816-17).   The ALJ

16   properly relied on this testimony in denying disability benefits.      See

17   Barker v. Secretary, 882 F.2d 1474, 1478-80 (9th Cir. 1989); Martinez

18   v. Heckler, 807 F.2d 771, 774-75 (9th Cir. 1986).

19

20   III. The ALJ Did Not Materially Err in Weighing the Medical Evidence.

21

22         Plaintiff argues that the ALJ erred in finding nonsevere

23   Plaintiff’s Tietze’s syndrome and alleged mental impairments

24   (Plaintiff’s Motion, pp. 5-6; Plaintiff’s Reply, p. 3).    Plaintiff

25   also argues that the ALJ erred in evaluating the opinions of treating

26   physicians, Dr. Agnes Quion and Dr. Khalid Ahmed (Plaintiff’s Motion,

27   pp. 6-8).   No material error occurred.

28   ///

                                        17
 1        A.   Any Error in the ALJ’s Severity Findings was Harmless.

 2

 3        Plaintiff suggests that the first ALJ imposed the original

 4   limitation to no more than occasional reaching above the shoulder

 5   because of Plaintiff’s cervical spine impairment and Tietze’s syndrome

 6   (Plaintiff’s Motion, pp. 4-5).   While the second ALJ found Plaintiff’s

 7   cervical spine impairment to be severe, the ALJ found Plaintiff’s

 8   Tietze’s syndrome not to be severe (A.R. 782-85).   Instead, the ALJ

 9   found that Plaintiff had severe left shoulder impingement syndrome

10   consistent with imaging studies and Dr. Ahmed’s treating records

11   (summarized below) (A.R. 782-83, 786-87).   See e.g., A.R. 307

12   (reporting that December, 2008 cervical spine MRI showed disc bulges

13   at C4-C5, C5-C6, and C6-C7), A.R. 418-19 (November, 2007 cervical

14   spine MRI showing disc protrusions at C4-C5 and C5-C6); A.R. 307

15   (reporting that December, 2008 left shoulder MRI showed mild

16   impingement and tendinitis but no rotator cuff tear), A.R. 420-21

17   (November, 2007 left shoulder MRI showing no rotator cuff tear,

18   fracture or dislocation, and “mild diffuse increased signal intensity

19   within the humeral marrow”); A.R. 448 (February, 2010 X-rays of

20   Plaintiff’s cervical spine showing mild degenerative disc disease at

21   C4-C5 and C5-C6 with mild spondylosis at C3 through C6); A.R. 449

22   (February, 2010 cervical spine CT scan showing “early” degenerative

23   disc disease at C5-C6).

24

25        When, as here, a claimant is found to have at least one severe

26   impairment, the ALJ is required to consider the functional effects of

27   all impairments, severe and nonsevere.   See Social Security Ruling 96-

28   8p (“In assessing [residual functional capacity], the adjudicator must

                                        18
 1   consider limitations and restrictions imposed by all of an

 2   individual’s impairments, even those that are not ‘severe.’”).    The

 3   ALJ considered Plaintiff’s shoulder impairment and associated chest

 4   pain in determining Plaintiff’s residual functional capacity.    Dr. To

 5   had diagnosed costochondritis per Plaintiff’s report and still found

 6   Plaintiff capable of medium work (A.R. 464-65).    In finding Plaintiff

 7   capable of only light work, the ALJ adopted greater limitations than

 8   Dr. To found to exist because Dr. To and others “did not give full

 9   consideration to the claimant’s shoulder problems . . . relate[d] to

10   lifting and carrying” (A.R. 788).   The ALJ did not materially err in

11   finding Plaintiff’s Tietze’s syndrome nonsevere.   See Lewis v. Astrue,

12   498 F.3d 909, 911 (9th Cir. 2007) (any Step 2 error is harmless where

13   the ALJ considers the limitations of a nonsevere impairment in

14   determining a claimant’s residual functional capacity).12

15   Additionally, as noted above, the vocational expert testified that a

16   person limited to occasional overhead reaching would be capable of

17   performing Plaintiff’s past relevant work consistent with the DOT

18   (A.R. 819-20).

19   ///

20   ///

21

22
           12
               According to a summary of the medical records,
23   Plaintiff had emergency room visits for chest pain and shortness
     of breath in 2006 and 2007 – when Plaintiff was still working
24   (A.R. 273-75). In April of 2007, Plaintiff reportedly complained
25   of chest pain and swelling on the left side with pain radiating
     to her hands (A.R. 275). In August and September of 2007 (after
26   the robbery but before Plaintiff stopped working), Plaintiff
     reportedly again complained of left sided chest pain similar to
27   pain she experienced previously (A.R. 275-76). These visits
     suggest that Plaintiff was able to work as a cashier despite
28   swelling and associated pain in her chest.

                                         19
 1          Plaintiff contends in a conclusory manner that the ALJ erred in

 2   failing to find Plaintiff’s alleged mental impairments to be severe.

 3   See Plaintiff’s Motion, p. 6.    The ALJ found Plaintiff’s “adjustment

 4   disorder with mixed anxiety and depression” to be a medically

 5   determinable impairment that does not cause more than minimal

 6   limitation in the claimant’s ability to perform basic work activities

 7   (i.e. a nonsevere impairment).    See A.R. 783-85 (erroneously stating

 8   that Plaintiff had no treatment for mental health symptoms since the

 9   alleged onset date).13   In so finding, the ALJ gave “great” weight to

10   Dr. Rathana-Nakintara’s opinion that Plaintiff has no mental health

11   related work limitations and “some” weight to Dr. Bagner’s earlier

12   opinion that Plaintiff would have none to mild limitations, except for

13   mild to moderate limitations in handling normal stresses at work,

14   completing complex tasks, and completing a normal work week (A.R. 783-

15   84).    The ALJ observed that Plaintiff reported to Dr. Rathana-

16   Nakintara that Plaintiff had completed mental health treatment, was

17   taking Paxil, felt better, and was neither depressed nor anxious (A.R.

18   666-67).    Such report was consistent with Dr. Bagner’s 2010 evaluation

19   assessing a Global Assessment of Functioning (“GAF”) score of 65 and

20   opining that Plaintiff’s condition would improve in less than six

21

22
            13
               As summarized above, Plaintiff reported to Dr. Rathana-
23   Nakintara in April of 2012 that she had completed two years of
     therapy and was being prescribed Paxil by her family doctor (A.R.
24   666-67). It thus appears that the ALJ mischaracterized the
25   record by stating that Plaintiff had received no mental health
     treatment after the alleged onset date. While an ALJ’s material
26   mischaracterization of the record can warrant remand, see, e.g.,
     Regennitter v. Commissioner, 166 F.3d 1294, 1297 (9th Cir. 1999),
27   the subject mischaracterization was not material because the ALJ
     elsewhere acknowledged Plaintiff’s post-alleged onset date mental
28   health treatment. See A.R. 784.

                                         20
 1   months with treatment (A.R. 470).   From the record, it appears that

 2   Plaintiff’s psychological problems had decreased (A.R. 784).   See,

 3   e.g., A.R. 332-33, 339 (October, 2008 psychiatric report stating that

 4   in January of 2008 Plaintiff appeared to have symptoms consistent with

 5   PTSD from the robbery, but on follow up in October of 2008, Plaintiff

 6   reported improvement from medication and counseling and was assessed

 7   with a GAF of 62).

 8

 9        While the ALJ found Plaintiff’s alleged mental impairment to be

10   nonsevere, the ALJ stated that Plaintiff’s residual functional

11   capacity assessment was based on a consideration of all of Plaintiff’s

12   medically determinable impairments (A.R. 785).   The ALJ specifically

13   considered Plaintiff’s mental impairment in formulating Plaintiff’s

14   residual functional capacity, so any error in failing to find the

15   mental impairment severe was harmless.   See Lewis v. Astrue, 498 F.3d

16   at 911; see also Gray v. Commissioner, 365 Fed. App’x 60, 61-62 (9th

17   Cir. 2010) (finding any Step 2 error harmless where ALJ considered

18   nonsevere mental impairments in determining claimant’s residual

19   functional capacity).

20

21        B.   The ALJ Stated Legally Sufficient Reasons for Rejecting the

22             Opinions of the Treating Physicians.

23

24        Generally, a treating physician’s conclusions “must be given

25   substantial weight.”    Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

26   1988); see Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the

27   ALJ must give sufficient weight to the subjective aspects of a

28   doctor’s opinion. . . .   This is especially true when the opinion is

                                         21
 1   that of a treating physician”) (citation omitted); see also Orn v.

 2   Astrue, 495 F.3d 625, 631-33 (9th Cir. 2007) (discussing deference

 3   owed to treating physicians’ opinions).     Where, as here, a treating

 4   physician’s opinion is contradicted by another physician, the opinion

 5   can only be rejected for specific and legitimate reasons that are

 6   supported by substantial evidence in the record.     Lester v. Chater, 81

 7   F.3d 821, 830-31 (9th Cir. 1995).14     Contrary to Plaintiff’s argument,

 8   the ALJ stated sufficient reasons for rejecting the opinions of Dr.

 9   Quion and Dr. Ahmed.

10

11         Worker’s compensation treating orthopedist Dr. Ahmed treated

12   Plaintiff from November of 2007 through August of 2008 – a period long

13   predating the alleged disability period.     See A.R. 225-33, 241-99,

14   305-06, 403-06.   In his most recent treatment report from August 27,

15   2008, Dr. Ahmed diagnosed cervical disc herniation with radiculitis/

16   radiculopathy, left shoulder impingement syndrome with rotator cuff

17   tendonitis/tear, multiple contusions of the left upper rib (resolved),

18   and anxiety, depression and insomnia (A.R. 229).     Dr. Ahmed stated

19   that Plaintiff had a “positive MRI for disc protrusions at C4-C5 and

20   C5-C6” and “restricted mobility with positive foraminal compression

21   test” (A.R. 230); see also A.R. 418-19 (November, 2007 cervical spine

22   ///

23   ///

24   ///

25   ///

26
           14
27             Rejection of an uncontradicted opinion of a treating
     physician requires a statement of “clear and convincing” reasons.
28   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                        22
 1   MRI).15

 2

 3        Dr. Ahmed opined that Plaintiff should be precluded from

 4   repetitive motion of the neck and, with regard to her left shoulder,

 5   repetitive “up to and over the shoulder” activities, with no pushing,

 6   pulling, squeezing, and no heavy lifting over 15 to 20 pounds (A.R.

 7   230). Dr. Ahmed opined that Plaintiff should receive future medical

 8   care including physical therapy and medication for her pain, cervical

 9   epidural steroid injections, and left shoulder arthroscopic

10   decompression surgery (A.R. 231).   There is no record that Plaintiff

11   has ever had any epidural steroid injections or surgery on her

12   shoulder.16

13

14
          15
               A November, 2007 left shoulder MRI showed no rotator
15   cuff tear, fracture or dislocation, and “mild diffuse increased
     signal intensity within the humeral marrow” (A.R. 420-21). A
16
     December, 2008 left shoulder MRI reportedly showed mild
17   impingement and tendinitis but no rotator cuff tear (A.R. 307).
          16
18             Agreed Medical Examiner Dr. Jack Akmakjian, an
     orthopedic surgeon, evaluated Plaintiff in November of 2008 –
19   just two months after Dr. Ahmed’s last evaluation (A.R. 309-17).
     Dr. Akmakjian had evaluated Plaintiff in June of 2008, and had
20   recommended trigger point injections to help with her left
21   shoulder and neck, but Plaintiff declined (A.R. 310). On
     examination, Plaintiff reportedly had radiating pain in the neck
22   but full range of motion and no crepitus, discomfort across the
     left anterior chest wall with some swelling and associated
23   tenderness, which Dr. Akmakjian opined was from referred pain
     from her neck, and some left shoulder pain with limited range of
24   motion and positive impingement sign (A.R. 310-14). Dr.
25   Akmakjian diagnosed left anterior chest wall swelling, most
     probably from the cervical spine, cervical radiculitis, and left
26   shoulder impingement syndrome (A.R. 314). Dr. Akmakjian opined
     that Plaintiff should be precluded from very heaving lifting and
27   repetitive overhead work (A.R. 315-16; see also A.R. 307-08
     (January, 2009, follow up evaluation post-MRI study of
28   Plaintiff’s spine and shoulder)).

                                         23
 1        The ALJ gave “little” weight to Dr. Ahmed’s opinion, stating that

 2   the opinion was remote in time (i.e., issued more than one year prior

 3   to the alleged onset date).   See A.R. 789.   Although Dr. Ahmed

 4   assessed greater limitations than the ALJ found to exist by limiting

 5   Plaintiff to no repetitive motion of the neck or up to and over the

 6   shoulder activities, the ALJ permissibly could reject Dr. Ahmed’s

 7   opinion for its remoteness in favor of the examining physicians’

 8   opinions post-dating the alleged onset date.    See Carmickle v.

 9   Commissioner, 533 F.3d 1155, 1165 (9th Cir. 2008) (“Medical opinions

10   that predate the alleged onset of disability are of limited

11   relevance”) (citation omitted); Johnson v. Shalala, 60 F.3d 1428, 1432

12   (9th Cir. 1995) (an ALJ may reject a medical opinion that includes no

13   specific functional capacity assessment during the relevant time

14   period).

15

16        Internist Dr. Quion treated Plaintiff five times (during the

17   period from December of 2010 through March of 2013) before issuing her

18   opinion (A.R. 671-92).   Plaintiff presented to Dr. Quion as a new

19   patient in December of 2010, reporting, inter alia, having a migraine

20   for three days, neck and shoulder pain, low back pain with

21   radiculopathy to the right thigh and hips, pain in both feet, and

22   depression and anxiety for which she was taking Paxil (A.R. 675).     On

23   examination, Plaintiff reportedly had low back pain with radiculopathy

24   to the lower extremities (A.R. 675).    Dr. Quion assessed migraine

25   variants, low back pain with radiculopathy to the lower extremities,

26   cervical disc degeneration, and depression with anxiety (A.R. 675).

27   Dr. Quion prescribed medications (A.R. 675-76).    Plaintiff returned in

28   April of 2011, for pre-operative evaluation for laparoscopy and

                                        24
 1   hysteromy for ovarian cysts (A.R. 679).    She reportedly had headaches,

 2   chest pain (coschondritis, chest wall pain), abdominal pain, and

 3   depression, but no joint pain, back pain or myalgias (A.R. 679).

 4   Examination findings were unchanged from December of 2010 (A.R. 680).

 5   Dr. Quion assessed abdominal pain, migraines, and depression, and

 6   cleared Plaintiff for surgery (A.R. 680).17    Plaintiff returned in

 7   December of 2011 for medication refills, reporting pain in her lower

 8   stomach (A.R. 673).   On examination, she exhibited an ingrown toenail

 9   but no other reported abnormalities (A.R. 673).    Dr. Quion’s

10   assessment and plan were unchanged from the prior visit (A.R. 673-74).

11   Plaintiff returned in April of 2012 to refill her migraine medication,

12   reporting “episodes” every day (A.R. 671).    Examination findings were

13   unchanged from the prior visits (A.R. 671).    Dr. Quion assessed

14   migraines and continued Plaintiff’s medications (A.R. 671-72).

15

16        Plaintiff provided Dr. Quion with a “Multiple Impairment

17   Questionnaire” form in April of 2012, which Dr. Quion did not complete

18   until March 29, 2013 (A.R. 693-700).     On the form, Dr. Quion noted

19   that Plaintiff had been treated every three months, with her most

20   recent treatment occurring on March 26, 2013 (A.R. 694; see also A.R.

21   702-05 (March, 2013 treatment note briefly indicating Plaintiff’s

22   medications were continued)).   Dr. Quion diagnosed migraines,

23   costochondritis, Tietze’s syndrome, cervical arthritis, major

24   depression and asthma (A.R. 694).   Where asked to provide positive

25   clinical findings to support the diagnoses, Dr. Quion referenced an X-

26
          17
27             A pre-operative chest x-ray from June of 2011 was
     normal (A.R. 686). A comparison chest x-ray from September of
28   2012 was also normal (A.R. 689).

                                         25
 1   ray showed cervical arthritis diagnosed in 2009, major depression

 2   diagnosed by San Bernardino County Behavioral Health, and otherwise

 3   noted that medications helped Plaintiff’s conditions (A.R. 694).    Dr.

 4   Quion reported that Plaintiff has the following symptoms: neck pain,

 5   chest wall pain, shoulder pain and upper back pain (about three times

 6   a week), moderate to severe throbbing headaches with photosensitivity

 7   and nausea (four to five times a week), chest wall tenderness and deep

 8   depression (A.R. 694-95).   Dr. Quion opined that physical activity,

 9   too cold or too hot weather, loud noises and exposure to sun

10   contribute to Plaintiff’s pain (A.R. 695).   Dr. Quion estimated

11   Plaintiff’s pain and fatigue to be between eight and 10 on a scale of

12   one to 10 (A.R. 695).   However, Dr. Quion also indicated that she had

13   been able to relieve Plaintiff’s pain completely with medication

14   without unacceptable side effects (A.R. 696).

15

16        Dr. Quion opined that Plaintiff could sit three to four hours and

17   stand and walk three to four hours in an eight-hour workday, with the

18   opportunity to get up and move around every three hours (A.R. 696).

19   Dr. Quion indicated that it would be necessary to recommend that

20   Plaintiff not stand and walk continuously in a work setting (A.R.

21   696).   Dr. Quion opined that Plaintiff could frequently lift and carry

22   up to 10 pounds, and occasionally lift and carry up to 20 pounds, with

23   limitations in repetitive reaching, handling, fingering or lifting

24   (A.R. 696).   Dr. Quion indicated that Plaintiff could do repetitive

25   movement until her chest wall starts to hurt (A.R. 696).   Dr. Quion

26   opined that Plaintiff would have “minimal” limitations in grasping,

27   turning and twisting objects, and “moderate” limitation in using her

28   fingers/hands for fine manipulation and using her arms for reaching

                                        26
 1   (A.R. 697).   Dr. Quion opined that Plaintiff would need to take

 2   unscheduled breaks every three to four hours, for 20 to 30 minutes,

 3   and that Plaintiff would miss work more than three times a month due

 4   to her impairments (A.R. 699).   Dr. Quion indicated that Plaintiff

 5   would be limited to no pushing or pulling, no stooping, and certain

 6   environmental limitations (A.R. 700).

 7

 8        The ALJ gave “little” weight to Dr. Quion’s opinions because the

 9   opinions were unsupported by Dr. Quion’s own treatment records or by

10   objective clinical findings (A.R. 789).   An ALJ may properly reject a

11   treating physician’s opinion where, as here, the opinion is not

12   adequately supported by treatment notes or objective clinical

13   findings.   See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

14   2008) (ALJ may reject a treating physician’s opinion that is

15   inconsistent with other medical evidence, including the physician’s

16   treatment notes); Batson v. Commissioner, 359 F.3d 1190, 1195 (9th

17   Cir. 2004) (“an ALJ may discredit treating physicians’ opinions that

18   are conclusory, brief, and unsupported by the record as a whole . . .

19   or by objective medical findings”); Connett v. Barnhart, 340 F.3d 871,

20   875 (9th Cir. 2003) (treating physician’s opinion properly rejected

21   where physician’s treatment notes “provide no basis for the functional

22   restrictions he opined should be imposed on [the claimant]”); Matney

23   v. Sullivan, 981 F.2d 1016, 1019-20 (9th Cir. 1992) (“The ALJ need not

24   accept an opinion of a physician - even a treating physician - if it

25   is conclusory and brief and is unsupported by clinical findings”); 20

26   C.F.R. §§ 404.1527(c), 416.927(c) (factors to consider in weighing

27   treating source opinion include the supportability of the opinion by

28   medical signs and laboratory findings, the length of the treatment

                                        27
 1   relationship and frequency of examination, the nature and extent of

 2   the treatment relationship including examinations and testing, whether

 3   the opinion is from a specialist concerning issues related to the

 4   source’s area of specialty, as well as the opinion’s consistency with

 5   the record as a whole).

 6

 7         As the ALJ observed, Dr. Quion’s treatment of Plaintiff was

 8   relatively cursory, and Dr. Quion’s treatment notes do not contain

 9   diagnostic testing results or other objective findings suggestive of

10   disability.   Also significant is Dr. Quion’s statement that she had

11   succeeded in relieving Plaintiff’s pain completely without

12   unacceptable side effects (A.R. 696).   Given the paucity of Dr.

13   Quion’s treatment notes predating her opinion, and her suggestion that

14   she was able to control Plaintiff’s symptoms, the ALJ stated legally

15   sufficient reasoning for discounting Dr. Quion’s opinion.18

16   ///

17   ///

18   ///

19   ///

20

21         18
               Plaintiff provided additional treatment notes from Dr.
22   Quion for treatment from 2014 to 2016, post-dating Dr. Quion’s
     residual functional capacity assessment and the prior ALJ’s
23   decision (A.R. 989-1036). Plaintiff did not provide an updated
     opinion from Dr. Quion. The additional records are also cursory
24   and do not support Dr. Quion’s opinion. Plaintiff presented
25   mostly for medication refills, and her examination results were
     unremarkable – the records simply duplicated examination results
26   from the first visit in July of 2014, which noted throat
     congestion but no other reported abnormal findings. See A.R.
27   989-1036 (records for treatment in July, November, December of
     2014, January, March, June, August, and December of 2015, and
28   January, February, April, May, and June of 2016).

                                        28
 1   IV.   The ALJ Stated Legally Sufficient Reasons for Finding Plaintiff’s

 2         Subjective Statements and Testimony Less Than Fully Credible.

 3

 4         Plaintiff also challenges the legal sufficiency of the ALJ’s

 5   stated reasons for finding Plaintiff’s subjective statements and

 6   testimony less than fully credible.     See Plaintiff’s Motion, pp. 8-10;

 7   Plaintiff’s Reply, p. 3.   An ALJ’s assessment of a claimant’s

 8   credibility is entitled to “great weight.”    Anderson v. Sullivan, 914

 9   F.2d 1121, 1124 (9th Cir. 1990); Nyman v. Heckler, 779 F.2d 528, 531

10   (9th Cir. 1985).   Where, as here, an ALJ finds that the claimant’s

11   medically determinable impairments reasonably could be expected to

12   cause some degree of the alleged symptoms of which the claimant

13   subjectively complains, any discounting of the claimant’s complaints

14   must be supported by specific, cogent findings.    See Berry v. Astrue,

15   622 F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821,

16   834 (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273, 1282-84

17   (9th Cir. 1996) (indicating that ALJ must offer “specific, clear and

18   convincing” reasons to reject a claimant’s testimony where there is no

19   evidence of “malingering”).19   An ALJ’s credibility finding “must be

20   sufficiently specific to allow a reviewing court to conclude the ALJ

21
           19
22             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
23   “clear and convincing” standard. See, e.g., Brown-Hunter v.
     Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin,
24   775 F.3d 1133, 1136-37 (9th Cir. 2014); Treichler v.
25   Commissioner, 775 F.3d 1090, 1102 (9th Cir. 2014); Ghanim v.
     Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir. 2014); Garrison v.
26   Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir. 2014); see also
     Ballard v. Apfel, 2000 WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19,
27   2000) (collecting earlier cases). In the present case, the ALJ’s
     findings are sufficient under either standard, so the distinction
28   between the two standards (if any) is academic.

                                        29
 1   rejected the claimant’s testimony on permissible grounds and did not

 2   arbitrarily discredit the claimant’s testimony.”    See Moisa v.

 3   Barnhart, 367 F.3d 882, 885 (9th Cir. 2004) (internal citations and

 4   quotations omitted); see also Social Security Ruling 96-7p (explaining

 5   how to assess a claimant’s credibility), superseded, Social Security

 6   Ruling 16-3p (eff. Mar. 28, 2016).20    As discussed below, the ALJ

 7   stated sufficient reasons for deeming Plaintiff’s subjective

 8   complaints less than fully credible.

 9

10        A.   Summary of Plaintiff’s Testimony and Statements

11

12        Plaintiff testified that she stopped working in 2007, after she

13   was robbed while at work.   See A.R. 804-05; see also A.R. 42

14   (Plaintiff testifying at the first administrative hearing that she

15   stopped working when her doctor “took [her] off” work due to PTSD

16   after the robbery).   Plaintiff had not tried to find any other work

17   since 2007 (A.R. 805).   Plaintiff testified that she started having

18   different mental and physical problems after the robbery, namely,

19   anxiety, depression, Tietze’s syndrome (where her chest swells and

20   affects her neck and shoulder), migraine headaches, degenerative

21   disease in her neck, neck and back pain, hip pain, asthma, and

22   swelling in her hands and feet.   See A.R. 805-07, 812-13; see also

23
          20
               The appropriate analysis in the present case would be
24   substantially the same under either SSR. See R.P. v. Colvin,
25   2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5, 2016) (observing
     that only the Seventh Circuit has issued a published decision
26   applying SSR 16-3p retroactively; also stating that SSR 16-3p
     “implemented a change in diction rather than substance”)
27   (citations omitted); see also Trevizo v. Berryhill, 871 F.3d 664,
     678 n.5 (9th Cir. 2017) (suggesting that SSR 16-3p “makes clear
28   what our precedent already required”).

                                        30
 1   A.R. 188 (“Disability Report - Adult” form asserting that Plaintiff

 2   stopped working because of claimed depression, post traumatic stress

 3   disorder, migraines, anxiety attacks, degenerative disc disease in the

 4   neck, asthma, and memory loss).   Plaintiff had just consulted with a

 5   rheumatologist a month before the hearing, and reportedly found out

 6   she also has “RA” (rheumatoid arthritis) (A.R. 806).   Plaintiff also

 7   said she now has sporadic urinary incontinence, for which she requires

 8   access to a bathroom (A.R. 811-12).21

 9

10        Plaintiff said she has migraines eight to 10 times a month that

11   last for two to three days for which she must take medicine and lie

12   down (A.R. 810-11).   Plaintiff said she has daily pain which causes

13   some difficulty walking and sitting for which she also lies down (A.R.

14   806-07).   Plaintiff said she has anxiety attacks six or seven times a

15   month, and that she believed she has difficulty dealing with the

16   public (A.R. 814-15).   Plaintiff said that her Tietze’s syndrome

17   causes her to have difficulty reaching overhead (A.R. 811).   Plaintiff

18   testified that her hand swelling causes her to have difficulty turning

19   and grasping things and limits her ability to lift and carry objects

20   (A.R. 813).   Plaintiff estimated that she has five “bad” days a week

21   due to pain (A.R. 815).

22

23        Plaintiff testified that, on a typical day, she gets up, eats

24   breakfast, showers, and lies down where she watches television (A.R.

25
          21
26             Clinical notes from July of 2009 indicated that
     Plaintiff then had “mixed incontinence,” but medication
27   reportedly had stopped her from leaking urine (A.R. 428).   There
     are no other treatment notes regarding complaints of
28   incontinence.

                                        31
 1   807).     Plaintiff can make her own meals, do her own personal care, and

 2   grocery shop (A.R. 808-09).    At the first administrative hearing in

 3   2014, Plaintiff had testified that, apart from lying down, she kept

 4   herself busy by doing “stuff” around the house like dusting, watching

 5   television, using a computer, going to the grocery store or to church

 6   (A.R. 53-54).22

 7

 8        B.     The ALJ’s Stated Reasoning is Legally Sufficient.

 9

10        The ALJ acknowledged that Plaintiff’s impairments could

11   reasonably be expected to cause some alleged symptoms, but found that

12   Plaintiff’s statements concerning the intensity, persistence and

13   limiting effects of those symptoms were not entirely credible (A.R.

14   786-89).    The ALJ reasoned that Plaintiff’s subjective statements were

15   not entirely consistent with the medical evidence and other evidence

16

17        22
               It appears that Plaintiff reported to her health care
18   providers that Plaintiff engages in more extensive daily
     activities than admitted in her testimony and other statements.
19   Agreed Medical Examiner Dr. Feldman noted in October of 2008 that
     Plaintiff reportedly spent her days taking care of her personal
20   needs, walking or driving her children to the bus stop, cleaning,
21   cooking, doing laundry, dishes, taking care of her children (ages
     15, 11, and 9) at home, watching television, reading, listening
22   to music, seeing her boyfriend, and attending doctor’s
     appointments (A.R. 333; compare A.R. 310 (Plaintiff reporting to
23   Agreed Medical Examiner Dr. Akmakjian in November of 2008 that
     she had difficulty with activities of daily living including
24   vacuuming, doing dishes, and lifting or carrying things including
25   groceries)). While Plaintiff complained of headaches three times
     a week lasting for hours, she reportedly continued her activities
26   through headaches (A.R. 333). Consultative examiner Dr. Bagner
     noted in March of 2010 that Plaintiff reportedly spent her days
27   getting up and getting her kids up for school, doing some
     housework, trying to nap, crocheting, and that Plaintiff reported
28   that she can drive (A.R. 468).

                                          32
 1   in the record (A.R. 786).   For example, the ALJ observed: (1) although

 2   Plaintiff alleged an onset date of January 31, 2010, Plaintiff had

 3   virtually no earnings since 2007, when she stopped working after the

 4   robbery (A.R. 786); (2) while Plaintiff complained of chronic neck

 5   pain and was found to have cervical degenerative disc disease, Dr.

 6   Quion’s treatment notes indicated that Plaintiff is prescribed

 7   analgesics and her physical examinations are unremarkable (A.R. 786-

 8   87); (3) while Plaintiff complained of migraine headaches, the

 9   treatment notes do not reflect the frequency of migraines Plaintiff

10   reports since many notes do not contain any complaints of migraines

11   (A.R. 787); and (4) a review of medical records from the time

12   Plaintiff stopped working in 2007 until after the alleged onset dates,

13   and, specifically, consideration of Dr. Quion’s later unremarkable

14   examinations, suggests that Plaintiff’s condition improved (A.R. 789).

15   The ALJ also cited Plaintiff’s daily activities of caring for her

16   children, performing personal care, preparing meals, doing household

17   chores, driving, shopping, and managing money as a basis for

18   discounting Plaintiff’s subjective complaints (A.R. 789).

19

20        An ALJ may consider a claimant’s work record when weighing the

21   claimant’s subjective complaints.   See 20 C.F.R. §§ 404.1529(c)(3),

22   416.929(c)(3) (in evaluating the intensity and persistence of a

23   claimant’s symptoms, the fact finder “will consider all of the

24   evidence presented, including information about [the claimant’s] prior

25   work record”); Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002)

26   (claimant’s limited work history can affect credibility of claims

27   regarding inability to work).   Plaintiff testified that she had not

28   tried to find any work since 2007 (A.R. 805).

                                         33
 1        An ALJ may also consider statements by medical sources when

 2   weighing the credibility of a claimant’s subjective complaints.     See

 3   20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4) (“We will consider

 4   . . . statements by your medical sources” when assessing credibility);

 5   Moncada v. Chater, 60 F.3d 521, 524 (9th Cir. 1995) (upholding

 6   rejection of claimant’s claim of excessive pain where ALJ identified

 7   contrary opinion of claimant’s examining physician as specific

 8   evidence for discounting credibility).   An ALJ may also consider

 9   medical evidence suggesting that a claimant’s symptoms have improved

10   or successfully responded to medication when weighing a claimant’s

11   subjective complaints.   See 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3)

12   (effectiveness of medication and treatment is a relevant factor in

13   determining the severity of a claimant’s symptoms); Tommasetti v.

14   Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (a favorable response to

15   treatment can undermine a claimant’s complaints of debilitating pain

16   or other severe symptoms); Morgan v. Commissioner, 169 F.3d 595, 599

17   (9th Cir. 1999) (ALJ properly discredited claimant’s subjective

18   complaints by citing physician’s report that symptoms improved with

19   medication); Tidwell v. Apfel, 161 F.3d 599, 602 (9th Cir. 1999) (ALJ

20   did not err in considering that medication “aided” claimant’s symptoms

21   in assessing claimant’s credibility); Odle v. Heckler, 707 F.2d 439,

22   440 (9th Cir. 1983) (ALJ may consider whether treatment produced

23   satisfactory response and control of pain).   Impairments that can be

24   effectively controlled with medication are not disabling for the

25   purpose of determining eligibility for social security benefits.     See

26   Warre v. Commissioner, 439 F.3d 1001, 1006 (9th Cir. 2006).   Here, the

27   ALJ cited the unremarkable records from Dr. Quion, who opined that

28   Plaintiff’s pain was completely controlled with medication without

                                        34
 1   unacceptable side effects (A.R. 696).

 2

 3        An ALJ permissibly may rely in part on a lack of objective

 4   medical evidence to discount a claimant’s allegations of disabling

 5   symptomology.   See Burch v. Barnhart, 400 F.3d 676, 681 (2005)

 6   (“Although lack of medical evidence cannot form the sole basis for

 7   discounting pain testimony, it is a factor the ALJ can consider in his

 8   [or her] credibility analysis.”); Rollins v. Massanari, 261 F.3d 853,

 9   857 (9th Cir. 2001) (same); see also Carmickle v. Commissioner, 533

10   F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical

11   record is a sufficient basis for rejecting the claimant’s subjective

12   testimony”); Social Security Ruling 16–3p (“[O]bjective medical

13   evidence is a useful indicator to help make reasonable conclusions

14   about the intensity and persistence of symptoms, including the effects

15   those symptoms may have on the ability to perform work-related

16   activities . . .”).   Although inconsistencies between subjective

17   symptom testimony and objective medical evidence cannot be the sole

18   basis for rejecting a claimant’s testimony, Burch v. Barnhart, 400

19   F.3d at 681, the ALJ did not reject Plaintiff’s complaints solely on

20   the ground that the complaints were inconsistent with the objective

21   medical evidence.   For example, the ALJ also relied in part on the

22   nature of Plaintiff’s activities of daily living as not supporting her

23   claim of disability (A.R. 789).

24

25        Inconsistencies between admitted activities and claimed

26   incapacity properly may impugn the accuracy of a claimant’s testimony

27   and statements under certain circumstances.   See, e.g., Thune v.

28   Astrue, 499 Fed. App’x 701, 703 (9th Cir. 2012) (ALJ properly

                                        35
 1   discredited pain allegations as contradicting claimant’s testimony

 2   that she gardened, cleaned, cooked, and ran errands); Stubbs-Danielson

 3   v. Astrue, 539 F.3d 1169, 1175 (9th Cir. 2008) (claimant’s “normal

 4   activities of daily living, including cooking, house cleaning, doing

 5   laundry, and helping her husband in managing finances” was sufficient

 6   explanation for discounting claimant’s testimony).   However, it is

 7   difficult to reconcile certain Ninth Circuit opinions discussing when

 8   a claimant’s daily activities properly may justify a discounting of

 9   the claimant’s testimony and statements.   Compare Stubbs-Danielson v.

10   Astrue with Vertigan v. Halter, 260 F.3d 1044, 1049-50 (9th Cir. 2001)

11   (“the mere fact that a plaintiff has carried on certain daily

12   activities, such as grocery shopping, driving a car, or limited

13   walking for exercise, does not in any way detract from her credibility

14   as to her overall disability”); see also Diedrich v. Berryhill, 874

15   F.3d 634, 642-43 (9th Cir. 2017) (daily activities of cooking,

16   household chores, shopping and caring for a cat insufficient to

17   discount the claimant’s subjective complaints).

18

19        In the present case, the Court finds that the activities

20   Plaintiff admitted to her treatment providers and at the hearing

21   properly undermined Plaintiff’s complaints of allegedly disabling

22   pain.   The ALJ properly could rely on these admitted activities in

23   discounting Plaintiff’s claim that she supposedly must lie down most

24   of every day due to pain.   See Rollins v. Massanari, 261 F.3d at 857

25   (“The ALJ also pointed out ways in which [the claimant’s] claim to

26   have totally disabling pain was undermined by her own testimony about

27   her daily activities, such as attending to the needs of her two young

28   children, cooking, housekeeping, laundry, shopping, attending therapy

                                        36
 1   and various other meetings every week.”).23

 2

 3                                  CONCLUSION

 4

 5        For all of the foregoing reasons,24 Plaintiff’s motion for

 6   summary judgment is denied and Defendant’s motion for summary judgment

 7   is granted.25

 8

 9        LET JUDGMENT BE ENTERED ACCORDINGLY.

10

11                   DATED: October 24, 2018.

12
                                                  /s/
13                                          CHARLES F. EICK
                                    UNITED STATES MAGISTRATE JUDGE
14

15        23
                The Court should not and does not determine de novo
16   the accuracy of Plaintiff’s testimony and statements concerning
     her subjective symptomatology. It is for the Administration, and
17   not this Court, to evaluate the accuracy of Plaintiff’s testimony
     and statements regarding the intensity and persistence of
18   Plaintiff’s subjective symptomatology. See Magallanes v. Bowen,
     881 F.2d 747, 750, 755–56 (9th Cir. 1989).
19
          24
               The Court has considered and rejected each of
20
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
21   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
22   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
23   evaluating prejudice).
24        25
               To the extent Plaintiff’s conditions may have worsened
25   after the ALJ’s most recent decision, nothing prevents Plaintiff
     from filing a new application based on new evidence. See Sanchez
26   v. Secretary of Health and Human Servs., 812 F.2d 509, 512 (9th
     Cir. 1987) (when a claimant has new evidence of a disability, the
27   correct procedure is to reapply for benefits; if she can prove a
     disabling impairment, she will be entitled to benefits as of the
28   date of the new application).

                                        37
